Case 3:20-cv-11273-RHC-MJH ECF No. 4 filed 06/02/20             PageID.80     Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

LEONARD LEWIS KING,

                      Petitioner,

v.                                                      Case No. 20-11273


MIKE BROWN,

                Respondent.
___________________________________/

             OPINION AND ORDER DENYING WITHOUT PREJUDICE
            PETITIONER’S MOTION FOR APPOINTMENT OF COUNSEL
              AND GRANTING PETITIONER’S MOTION TO AMEND

       Petitioner Leonard Lewis King filed a petition for a writ of habeas corpus under

28 U.S.C. § 2254. He has also filed a motion to appoint counsel and a motion to amend

his habeas petition, which are currently pending before the court.

       A habeas petitioner may obtain representation at any stage of the case

“[w]henever the United States magistrate judge or the court determines that the

interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). The court has not yet

conducted a plenary review of the case and therefore finds Petitioner’s request for

counsel to be premature. The court will deny Petitioner’s request without prejudice and

will reconsider this request on its own motion once it reviews the pleadings and the

state court record.

       In his motion to amend, Petitioner seeks to add factual details to his petition and

to correct certain information and citations. Federal Rule of Civil Procedure 15 provides

                                             1
 Case 3:20-cv-11273-RHC-MJH ECF No. 4 filed 06/02/20                                           PageID.81    Page 2 of 2



that the court should freely allow a party to amend a pleading when justice so requires.

Fed. R. Civ. P. 15(a)(2). The court finds that amendment at this early stage is

appropriate under the liberal amendment standard, particularly given that the

Government has not yet filed its response and will not be prejudiced by amendment.

The court will grant Petitioner’s motion to amend and receives the information contained

therein. Accordingly,

            IT IS ORDERED that Petitioner’s motion for appointment of counsel (ECF No. 2)

is DENIED WITHOUT PREJUDICE.

            IT IS FURTHER ORDERED that Petitioner’s motion to amend (ECF No. 3) is

GRANTED.

                                                                            s/Robert H. Cleland                       /
                                                                            ROBERT H. CLELAND
                                                                            UNITED STATES DISTRICT JUDGE
Dated: June 2, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, June 2, 2020, by electronic and/or ordinary mail.

                                                                            s/Lisa Wagner                         /
                                                                            Case Manager and Deputy Clerk
                                                                            (810) 292-6522
S:\Cleland\Cleland\HEK\Staff Attorney\20-11273.KING.deny.counsel.without.prej.HEK.docx




                                                                                 2
